office_of_chief_counsel internal_revenue_service memorandum number release date cc intl postn-150683-04 uilc date date third party communication n a date of communication n a to ---------------------- team manager lmsb hmt ------- from christopher j bello assistant to the branch chief cc intl subject ------------------------------ this chief_counsel_advice responds to your request for advice dated date this advice may not be used or cited as precedent legend uscorp fsc1 countryz division1 division2 product1 ------------------------------------------------- --------------------------------- product2 calendar year1 issue --------------------------------------- --------------------------------------------- ------------------------- --------------------------------------- -------------------------------------------------- ---------------------------------------------- ------------------------------------------------ ------- whether income from long-term sales entered into before date that is taken into account under the sec_460 percentage-of-completion method_of_accounting poc method after date may qualify for the extraterritorial income eti exclusion under sec_114 conclusion no income from sales entered into before date - including income postn-150683-04 from long-term sales entered into before date that is taken into account under the poc method after date - does not qualify for the eti exclusion thus in the case of the sec_460 long-term_contracts entered into before date at issue here income from sales entered into pursuant to those contracts qualifie sec_1 for the eti exclusion only if the sales were entered into after date the determination of when a sale is entered into requires an analysis of the surrounding facts and circumstances on a case-by-case basis accordingly as discussed in detail below in this case some sales were entered into at or around the time the underlying contract was signed and therefore were entered into before date and do not qualify for eti exclusion treatment other sales were entered into at or around the time a post-date option under the contract was exercised and therefore were entered into after date and qualify2 for eti exclusion treatment facts i taxpayer’s business uscorp and its u s subsidiaries hereinafter taxpayer is a domestic defense contractor engaged in providing products and service sec_3 under long-term_contracts within the meaning of sec_460 with the united_states government u s government and with foreign governments taxpayer entered into a significant number of such long-term_contracts prior to and during taxable_year at all relevant times taxpayer wholly owned fsc1 a foreign_corporation organized in countryz that elected under sec_922 and sec_927 to be treated as a fsc for federal_income_tax purposes at issue in this case are attributable to taxpayer’s division1 and division2 business segments division1 is engaged in the design development and production of product1 division2 is engaged in the design development and integration of product2 ii taxpayer’s long-term_contracts of the contracts mentioned above those that generate over of the income the long-term_contracts under consideration relate to sales of military_property as defined in sec_923 and sec_995 that also constitute sec_927 export solely for purposes of addressing the narrow legal issue regarding the eti effective date discussed in detail below we assume that taxpayer’s sales satisfied all of the fsc or eti exclusion requirements as the case may be see footnote above this memorandum assumes solely for the purpose of addressing the narrow legal issue that all of the income at issue is sales income therefore the memorandum does not address whether any of such income is properly characterized as services income and if so whether such services income constitutes income from related_and_subsidiary_services as defined in sec_924 or sec_942 c i postn-150683-04 property under the fsc provisions or sec_943 qualifying foreign trade property under the eti exclusion provisions they are generally fixed-price contracts with fixed payment schedules such that both taxpayer and its customer know the final price or at least the formula to derive the final price at the time of contract signature because the particular configuration of military_property for a sale is specified in the contract and varies from contract to contract taxpayer does not manufacture products in anticipation of contracts and generally does not maintain a product inventory we understand that this is standard practice among similarly situated defense contractors in the case of some of its sales to foreign governments taxpayer sells directly to those governments but in the case of most of taxpayer’s sales to foreign governments the u s government acts as an intermediary between taxpayer and the foreign government consequently most of taxpayer’s sales to foreign governments involve a two-step process in which the foreign government first enters into an agreement with the u s government which in turn contracts with taxpayer in such cases the foreign government enters into a letter of offer and acceptance loa with the u s government and the u s government later finalizes the purchase order reflected in the loa by making a contract with taxpayer that typically mirrors the loa pursuant to the contract provisions the customer generally takes title to or a security_interest in products as the customer makes advance or progress payments the u s government issues a dd form_250 with respect to a sale when the seller has satisfied the contractual specifications and is entitled to retain the purchase_price thus taxpayer asserts that delivery and acceptance of product sec_1 and is generally evidenced by the u s government’s issuance of a dd form_250 iii income_tax reporting for taxpayer’s long-term_contracts with respect to the long-term_contracts at issue taxpayer uses the poc method to report income and loss under the poc method a percentage of the total contract revenue is included in taxable_income during each year of the contract taxpayer elected to apply the 10-percent method pursuant to sec_460 under which no income is included until the first taxable_year as of the close of which percent of the estimated total contract costs have been incurred beginning in calendar year1 taxpayer paid commissions to fsc1 with respect to sales of sec_927 export_property including some or all of the sales of military_property at issue here each fsc commission corresponded to an inclusion of income by taxpayer under the poc method after the fsc repeal and extraterritorial_income_exclusion act of pub_l_no 114_stat_2423 eti act was enacted taxpayer ceased paying fsc commissions on income from such sales and instead claimed eti exclusions with respect to sales of sec_943 qualified foreign trade property each eti exclusion corresponded to an inclusion of income by taxpayer under the poc method see footnote above postn-150683-04 beginning with its taxable_year taxpayer prepared forms extraterritorial_income_exclusion and purportedly elected to apply the eti exclusion provisions in lieu of the fsc provisions under sec_5 of the eti act for the sales at issue in each instance taxpayer made the election by checking the box on line of each form_8873 in the first year but in no case before date that taxpayer claimed an eti exclusion with respect to the sale or a later year if the percent method delayed recognition until such year iv contract sample taxpayer asserts that all income it reported pursuant to long-term_contracts entered into before date qualifies for eti exclusions to evaluate taxpayer’s claims the examination team reviewed a representative group of such long- term contracts below we provide a generic example contractx of taxpayer’s contracts that reflects the terms of the sample of contracts reviewed by examination we use contractx later in this memorandum for illustrative purposes contractx in date the government of countryx signed an loa with the u s department of defense dod to purchase a specified number of productx original sale with an option to purchase an additional specified number of productx second sale the option met the requirements of sec_5 of the eti act in date taxpayer executed contractx with the dod whereby the dod would purchase productx in accordance with the loa on behalf of countryx actual deliveries of productx purchased in the original sale occurred during and taxpayer recognized income under the poc method from through in the dod issued a dd form_250 evidencing delivery and acceptance with respect to the original sale contract deliveries of the additional productx began in and will continue for several more years taxpayer recognized income under the poc method in and will continue to do so for several more years the dod has not issued a dd form_250 with respect to the second sale benefits for income recognized during fsc benefits for income recognized during the first nine months of and eti exclusions for income recognized during in countryx exercised its option to purchase additional productx under the with respect to its income from the two sales taxpayer claimed fsc as discussed in more detail below we believe the elections are invalid because such elections cannot be made with respect to sales entered into before the eti effective date taxpayer did not recognize income during because of the 10-percent method postn-150683-04 the last three months of and eti exclusions for income recognized during through law both the fsc and eti exclusion provisions provide tax benefits with respect to foreign_trading_gross_receipts see generally i r c and a major difference between the fsc and eti exclusion provisions is with respect to military_property under the fsc provisions only of the partial exemption from u s income_tax provided by sec_923 and sec_921 applies to the sale of military_property sec_923 in other words sales of export_property that constitutes military_property usually generate only one-half of the fsc benefit generated by sales of export_property that does not constitute military_property this rule commonly known as the military_property haircut is not present in the eti exclusion provisions consequently reporting its military_property sales under the eti exclusion provisions generally would double a taxpayer’s tax_benefit in comparison with the benefit available under the fsc provisions provisions see sec_2 and eti act sec_5 of the eti act provides that the eti exclusion provisions generally apply to transactions after date the eti effective date the legislative_history further clarifies that the eti exclusion provisions are effective for transactions entered into after date emphasis added s rep no p eti report see also revproc_2001_37 2001_1_cb_1327 dollar_figure and for purposes of the eti exclusion provisions transaction means any sale exchange or other_disposition lease or rental and furnishing of services sec_943 sec_5 of the eti act contains transition_rules that delay the application of the eti exclusion provisions to certain transactions notwithstanding the eti effective date sec_5 of the eti act provides the eti act repealed the fsc provisions and enacted the eti exclusion in the case of a fsc as so defined in existence on date and at all times thereafter the amendments made by this act shall not apply to any transaction in the ordinary course of trade_or_business involving a fsc which occurs- a before date or b after date pursuant to a binding contract- aside from certain discrete deviations such as the military_property haircut the fsc and eti exclusion provisions generally provide quantitatively similar tax benefits postn-150683-04 i which is between the fsc or any related_person and any person which is not a related_person and ii which is in effect on date and all times thereafter sec_5 allows a taxpayer to elect to apply the eti exclusion provisions to for purposes of this paragraph a binding contract shall include a purchase option renewal option or replacement option which is included in such contract and which is enforceable against the seller or lessor we refer to the sec_5 transition rule involving binding contracts as the binding contract rule the fsc provisions rather than the eti exclusion provisions apply to transactions to which the binding contract rule applies however under sec_5 of the eti act a taxpayer may elect out of the binding contract rule any transaction that would have been subject_to the fsc provisions by reason of sec_5 of the eti act the sec_5 election applies on a transaction-by- transaction basis and is effective for the taxable_year for which made and all subsequent taxable years see also revproc_2001_37 at analysis i interpreting the eti effective date whether the eti exclusion provisions apply to the income from certain long-term sales of military_property by taxpayer pursuant to certain long-term_contracts under the poc method resolution of this dispute turns on the interpretation and application of the eti effective date provision in sec_5 of the eti act this case involves a disagreement between the service and taxpayer regarding a service position the service interprets the eti effective date to encompass transactions entered into after date this entered into interpretation is explicitly supported by the legislative_history to the eti act eti report p the determination of when a sale is entered into within the meaning of sec_5 of the eti act requires an analysis of the surrounding facts and circumstances on a case-by-case basis for example in a particular case a sale might be entered into when the underlying contract is signed when the purchaser and seller make an loa or memorandum of understanding when an export license8 for military_property is obtained from the department of state or when an option is exercised pursuant to the underlying see for example the rules under the arms export control act u s c et seq pub_l_no 82_stat_1321 c f_r sec_121 et seq postn-150683-04 contract under the service’s interpretation of the eti effective date and as determined under the facts and circumstances contractx gives rise to two sales - the original sale of productx entered into in and the second sale of productx entered into in upon the exercise of the purchase option the income arising from the original sale would not qualify for the eti exclusion provisions because such sale was entered into before date however the income arising from the second sale could qualify for the eti exclusion provisions because the sale was entered into after date accordingly the discussion section below addresses sales entered into before the eti effective date such as the original sale not sales entered into after the eti effective date such as the second sale b taxpayer position taxpayer originally asserted that each inclusion of income under its poc method corresponds to a separate transaction entered into at the time of such inclusion taxpayer now agrees with the service that its original poc method theory is without merit thus taxpayer has abandoned that position in favor of a new position described below taxpayer now interprets the eti effective date to encompass transactions completed after date more specifically taxpayer believes that a transaction is after date within the meaning of sec_5 of the eti act if delivery and acceptance occur after that date taxpayer asserts that such time of delivery and acceptance is evidenced by the issuance of dd form sec_250 by the dod under taxpayer’s interpretation of the eti effective date the eti exclusion provisions would apply both to the original sale of productx and the second sale of productx pursuant to contractx because the relevant point in time is the issuance of the dd form_250 with respect to product x because both dd form sec_250 will have been issued after date all income attributable to the sales of productx both the original sale and the second sale including income that was recognized before the eti effective date would qualify for the eti exclusion provisions taxpayer also claims that its delivery and acceptance position is supported by general tax principles and the language of sec_5 and of the eti act ii discussion the distinction between completion of a sale and entering into a sale may be irrelevant even non-existent in many contexts for example if all events associated with a sale - from negotiations to agreement to delivery and acceptance - occur within a single day then the distinction may be immaterial nonetheless in other situations this distinction may be quite relevant this is true in the case of the long-term sales at issue in taxpayer’s case because prices are fixed at the outset products are made-to- order over a span of years and income is taken into account under the poc method postn-150683-04 throughout that span of years in the defense contractor context generally and the taxpayer context specifically the service’s entered into interpretation of the eti effective date appropriately reflects the critical significance of exactly when a sales agreement is reached in contrast taxpayer’s position would result in the inappropriate situation in which eti exclusions - keyed off delivery and acceptance - are available years before an eti exclusion regime was even contemplated this approach simply is not a realistic outcome of the statutory scheme in short we believe the proper interpretation should ensure similar treatment tax benefits both to a taxpayer that is able to complete a sale immediately because the taxpayer has available inventory and to a taxpayer that must make the product to order over a period of time a taxpayer’s delivery and acceptance theory of the eti effective date is not persuasive taxpayer’s position is based on the concept of completing or consummating a nonetheless taxpayer argues that traditional benefits and burdens analyses sale to this end taxpayer argues that completion of a sale is equivalent to final delivery and acceptance of the finished products evidenced by the issuance of a dd form_250 to our knowledge neither case law nor general tax principles support taxpayer’s position even under rules that embody a completion of sale concept neither delivery nor acceptance by itself is dispositive moreover taxpayer’s approach is particularly unsatisfactory in the context of long-term sales completed pursuant to contracts entered into before an eti regime was even created embodied in case law and regulations support its delivery and acceptance interpretation of the eti effective date in support of this position taxpayer cites sec_1_861-7 77_tc_1221 and 97_tc_308 aff’d 21_f3d_427 6th cir the authorities cited by taxpayer involve facts and legal questions that are materially different from the facts of the present case for example grodt mckay involved a determination as to whether for federal_income_tax purposes a sale has even occurred in the first place - clearly not a question here in a different area of tax law sec_1_861-7 involves a determination of the source of inventory sales income - again not an issue here taxpayer seems to rely primarily on guardian which involved a determination of whether a by-product from a chemical process constitutes a capital_asset in the hands of the processor 97_tc_308 to make that determination the tax_court considered among other issues whether sales of the by-product were frequent and regular id pincite the taxpayer argued that the underlying contract gave rise to a single aggregate sale of the by-product spread over time the commissioner argued that the contract was merely an executory_contract that gave rise to many individual sales over time as the by-product was regularly collected and sold in holding that multiple sales occurred the tax_court relied both on a grodt mckay-style benefits and burdens postn-150683-04 analysis and on commercial sales law principles id pincite the court observed that because most or all of the by-product was not identified or even in existence at the time the contract was signed the contract did not correspond to a single aggregate sale the court also noted that under the contract purchasers of the by-product were not obligated to pay for the by-product until shipment and the taxpayer was permitted to and in fact did sell by-product purportedly covered by the contract to other customers the sixth circuit_court of appeals affirmed the tax court’s decision without discussing the sale contract issue 21_f3d_427 aside from the most superficial similarities between the two cases - the presence of contracts and sales - we do not see the relevance of guardian to the present case guardian involves a situation where the parties do not agree on the number of sales that arose from non-binding executory contracts the number of sales is not at issue in this case now that taxpayer has abandoned its original poc method position described above moreover this case involves binding contracts taxpayer also cites 90_tc_26 involving income inclusion under the all_events_test and segall v 114_f2d_706 6th cir cert_denied 313_us_561 determining when sales are consummated as supporting its delivery and acceptance position taxpayer’s reliance on hallmark and segall is similarly misplaced the authorities cited and relied upon by taxpayer are inapposite the authorities address issues such as whether a sale occurred in the first place grodt mckay whether an activity comprises a single sale or multiple sales guardian when a sale is consummated sec_1_861-7 and segall and income inclusion under the all_events_test hallmark in other words the authorities cited by taxpayer do not address the issue at hand - determining when long-term sales are entered into for purposes of a statutory transaction-based effective date furthermore none of those authorities support taxpayer’s claim that a sale is entered into at the time delivery and acceptance are completed the authorities involve determinations based on traditional benefits and burdens analyses commercial sales law principles and the all_events_test thus those authorities are focused on concepts such as legal_title beneficial_ownership risk of loss right to receive payment and right of withdrawal none of those authorities stand for the proposition that a sale is either entered into or completed at the time of delivery and acceptance as evidenced by a dd form_250 b taxpayer’s position would render the eti act inadministrable taxpayer’s theory amounts to a wait-and-see approach that is taxpayer typically would not know if the fsc provisions the eti exclusion provisions or a successor regime applies to income until long after the income has been recognized - ie when the dd form_250 is eventually issued then once delivery and acceptance occur taxpayer would have to amend its returns for open taxable years and claim the postn-150683-04 appropriate tax benefits depending on what tax regime ultimately is in effect at the time of delivery and acceptance in some instances taxpayer presumably would have to file protective claims for refund for taxable years that close before delivery and acceptance occur in other instances taxpayer would be able to claim eti exclusions on income that it recognized even before the eti effective date because the product was delivered and accepted after the eti effective date in short if followed to its logical conclusion taxpayer’s interpretation of the eti effective date would in some instances delay or deny eti exclusion benefits where we believe congress intended they be available in other instances taxpayer’s interpretation would permit eti exclusion benefits retroactively ie before the eti effective date in fact this interpretation could permit eti exclusion benefits even for income recognized before the eti regime was contemplated for example under taxpayer’s delivery and acceptance interpretation a taxpayer that entered into a long-term sale in with delivery and acceptance in could qualify for eti exclusions for the income earned from such sale beginning in ie even before the predecessor fsc provisions were in effect conversely under taxpayer’s theory the same taxpayer would be unable to claim domestic_international_sales_corporation disc or fsc benefits for such income we are not aware of any congressional intent favoring such unusual resultsdollar_figure for the reasons discussed above taxpayer’s interpretation of the eti effective date is inherently inadministrable that inadministrability is further exacerbated by the fact that neither taxpayer nor any other taxpayer of which we are aware has ever applied the wait-and-see approach dictated by taxpayer’s interpretation in short taxpayer’s long-standing return position dating back we believe at least until calendar year1 belies its current interpretation of the eti effective date presumably congress was aware that taxpayers may claim fsc and eti tax benefits with respect to inclusions of income under the poc method long before the sale is fully completed thus the eti report used the entered into formulation in restating the eti effective date long-standing business practices including those of taxpayer confirm the administrability of the service interpretation and underscore the inadministrability of taxpayer’s position we believe that when a taxpayer bids on a contract or otherwise negotiates a sales agreement while the fsc or eti exclusion provisions are in effect the taxpayer relies on the anticipated benefit under such provisions whichever are in effect at the time such reliance can occur in the long-term sale context only if the the disc provisions were the materially similar predecessor of the fsc provisions taxpayer’s interpretation places it in an awkward position especially considering the retroactivity aspect according to taxpayer’s vice president of tax taxpayer does not intend to claim eti exclusions before the eti effective date even though taxpayer claims it is permitted to do so under its interpretation of the eti effective date we believe taxpayer’s reluctance to follow its own argument to its logical conclusion and claim eti exclusions in pre-eti effective date years reveals taxpayer’s awareness that its position leads to absurd results postn-150683-04 service’s entered into interpretation is followed thus taxpayer’s interpretation of the eti effective date would have at least two unintended effects with respect to the long-standing business practices described above first a taxpayer situated similarly as taxpayer would not be able to rely on an anticipated fsc or eti benefit when bidding on a contract or otherwise negotiating the terms of long-term sales because the taxpayer would not know if the benefit would still be available at the time delivery and acceptance occur years later second in some circumstances such taxpayer might be able to claim a greater tax_benefit than it had anticipated at the time it entered into the sale that is in fact what taxpayer is attempting to do here taxpayer negotiated long-term sales anticipating fsc benefits and is now trying to avail itself of a twice-as-great benefit under the eti exclusion provisions the eti exclusion benefit if permitted would constitute a windfall to taxpayer that we believe was not intended by congress c taxpayer misconstrues sec_5 and of the eti act taxpayer asserts that because sec_5 of the eti act allows taxpayers to elect to apply the eti exclusion provisions instead of the fsc provisions where a binding contract is involved the service’s denial of eti exclusions in this case is contrary to the purpose of the eti transition_rules more specifically taxpayer seems to believe that all income from a binding contract described in sec_5 of the eti act automatically qualifies for eti exclusion treatment we discern no merit in this argument which seems to reflect taxpayer’s fundamental misunderstanding of the transition_rules in particular the binding contract rule in addition taxpayer does not appreciate that its interpretation of the eti effective date is inconsistent with the election provision under sec_5 of the eti act the binding contract rule and related election are discussed below the binding contract rule the purpose of sec_5 of the eti act is to allow fscs to continue to benefit from the fsc provisions for certain transactions entered into after the general repeal of the fsc provisions thus easing the transition from fsc to eti the purpose of sec_5 of the eti act is to allow fscs to choose between eti exclusions or fsc benefits for transactions described in sec_5 this rule may be particularly helpful for example to a buy-sell fsc that entered into a binding contract before the eti effective date for sales of military_property with purchase options exercisable after the eti effective date sec_5 would force such buy-sell fsc to remain under the fsc provisions subject_to the military_property haircut unless the contracts are novated but sec_5 would allow the fsc to claim the greater benefits under the eti exclusion provisions for the sales pursuant to the purchase options while leaving the contracts intact however these rules are not without limitations the sec_5 election applies only to transactions involving a fsc that were entered into after the eti effective date see sec_5 c and c eti act the binding contract rule logically does not lead to the conclusion that taxpayer may claim eti postn-150683-04 exclusions on sales entered into before the eti effective date to summarize the eti effective date is the general_rule ie the eti exclusion provisions apply to transactions entered into after date the binding contract rule is an exception to the general_rule ie the fsc provisions apply to certain transactions entered into after date involving a fsc and a binding contract the sec_5 election is the exception to the exception ie the general_rule is reinstated in no case can the eti exclusion provisions apply to a transaction entered into before date the sec_5 election taxpayer’s interpretation of the eti effective date is inconsistent with the sec_5 election in at least two respects a sec_5 election is effective for the taxable_year for which made and all subsequent taxable years election effective date the election effective date is premised on the notion that income_recognition from some transactions will span more than one taxable_year moreover the election effective date provides that the election will apply to all such years on a prospective basis thus the election effective date imposes a multi-year discipline - if a taxpayer earns income from a transaction during more than one taxable_year and makes a sec_5 election with respect to such transaction all the income including the income recognized in subsequent years must be subject_to the electiondollar_figure this multi- year discipline regarding the election effective date is consistent with the service’s interpretation of the eti effective date in contrast taxpayer’s interpretation of the eti effective date would render the election effective date meaningless and thus is inconsistent with sec_5 of the eti act because taxpayer considers a sale not to occur until ultimate delivery and acceptance taxpayer most likely will have recognized all the income from the sale by the time taxpayer is permitted to make the election consequently there would be no subsequent taxable years with respect to which a multi-year discipline could apply as we noted above taxpayer claims to have elected eti exclusion treatment under sec_5 of the eti act with respect to some or all of the sales at issue taxpayer’s purported elections are premised on the notion that taxpayer entered into each sale prior to delivery and acceptance that is the only way that taxpayer could know in the first year of a long-term sale or later year if the 10-percent method delays recognition that taxpayer should make the election at that time under taxpayer’s own theory however such elections could not have been possible until many years later when delivery and acceptance were completed for example assume that the eti exclusion provisions are in effect during year1 if taxpayer properly takes income into account in year1 under the poc method we note that a taxpayer that made an election under sec_5 of the eti act may revoke such election only with the consent of the secretary_of_the_treasury such revocations apply on a prospective basis revproc_2001_37 at postn-150683-04 with respect to a sale that will not be completed until year5 taxpayer does not know in year1 if the year1 income qualifies for the eti exclusion by year5 it is possible that the eti exclusion provisions would no longer be in effect in that case none of the income from the sale would qualify for the eti exclusion therefore under taxpayer’s own theory taxpayer cannot know if its year1 income qualifies for eti exclusion treatment until delivery and acceptance occur in year5 and taxpayer determines whether the eti exclusion provisions are still in effect at that time thus taxpayer’s attempt to make a sec_5 election upon entering into each sale is inconsistent with taxpayer’s position and aligns with the service position to summarize taxpayer’s purported sec_5 elections reflect an internal inconsistency of taxpayer’s argument on the one hand the sales are deemed to exist for the purpose of making the sec_5 election on the other hand the sales are deemed not to exist for purposes of the eti effective date taxpayer therefore directly contradicts its interpretation of the eti effective date by purportedly making sec_5 elections at the time it enters into each sale as a result taxpayer’s position actually underscores the practicality and functionality of the service position the ajca footnote taxpayer also argues that a footnote in recent legislative_history supports its reading of the eti act sec_101 of the american_jobs_creation_act_of_2004 pub_l_no ajca generally repealed the eti exclusion provisions for transactions after date subject_to certain transition rulesdollar_figure the legislative_history to the ajca provides in a footnote transition_rules delayed the repeal of the fsc rules and the effective date of eti for transactions before date an election was provided however under which taxpayers could adopt eti at an earlier date for transactions after date this election allowed the eti rules to apply to transactions after date including transactions occurring pursuant to pre-existing binding contracts h_r conf rept no n emphasis added ajca footnote taxpayer asserts that the ajca footnote supports taxpayer’s interpretation of the eti effective date and transition_rules the quoted language is a somewhat accurate paraphrasing of the rules in sec_5 and of the eti act however the language lends no support to taxpayer’s position to the extent that one may consider the language of the eti effective date or of sec_5 or of the eti act to be ambiguous as evidenced to the extent that the ajca contains provisions concepts that are analogous to the eti act provisions concepts addressed in this memorandum such eti act and ajca provisions concepts should be interpreted consistently postn-150683-04 by the competing interpretations in this case a similar ambiguity is present in the ajca footnote which merely repeats the disputed phrase transactions after without adding any clarification we see no basis for taxpayer’s reliance on the ajca footnote as supporting its position in this case d transaction-based effective dates the service’s entered into reading of the eti effective date is not novel the service’s interpretation draws support from the disc and fsc legislative precursors to the eti act the tax_reform_act_of_1984 which enacted the fsc provisions and repealed the disc provisions applied generally to transactions after date pub_l_no 98_stat_985 sec_805 this transaction-based effective date for the fsc provisions would have denied fsc benefits to taxpayers that entered into long-term sales before but reported income from such sales after because the sales were entered into before the effective date in addition taxpayers could no longer claim disc benefits after see temp sec_1 921t- a providing that the disc election of every disc was deemed to be revoked on date this is an important distinction between the disc fsc transition and the fsc eti transition in the disc fsc context denial of fsc benefits because the transaction was entered into under the disc provisions meant denial of all disc fsc tax benefits after for long-term sales because disc benefits were no longer available after in contrast in the fsc eti context denial of the eti exclusion because the transaction was entered into under the fsc provisions usually means that the taxpayer will qualify for a fsc benefit instead to prevent the denial of benefits for post-1984 income from long-term sales entered into under the disc provisions because taxpayers had relied on the expectation of disc benefits when entering into the sales congress provided a special rule to allow certain long-term_contracts to qualify for fsc benefits by deeming certain fsc requirements satisfied and by authorizing regulations id at sec_805 see temp sec_1_921-1t congress further indicated its intent to provide a special effective date for certain long-term_contract taxpayers by stating in the legislative_history that for such taxpayers s rep no 98th cong 2d sess date in the case of the long- term contract taxpayers that had post-1984 income from sales entered into before this special effective date essentially a taxable year-based effective date trumped the general transaction-based effective date thus congress enabled taxpayers that had relied on an anticipated disc benefit to claim a comparable fsc benefit instead respect to computer_software in amending sec_927 to include computer the income from the long-term_contract will be treated as fsc income when recognized provided the general fsc requirements are satisfied after date congress provided another special taxable year-based effective date with postn-150683-04 software in the definition of fsc export_property congress allowed gross_receipts attributable to periods after date in taxable years ending after such date to qualify for fsc benefits pub_l_no 111_stat_788 b the legislative_history explained that h_r conf_rep no 105th cong 1st sess date reprinted in 1997_4_cb_1457 thus as with long-term_contract sales that straddled the disc and fsc provisions congress provided a special taxable year-based effective date for software licenses that straddled pre- and post-amendment versions of sec_927 thereby trumping the general transaction-based effective date which would have denied fsc benefits in the case of a multi-year license the provision applies to gross_receipts attributable to the period of such license that is after date neither the eti exclusion provisions nor the accompanying legislative_history provide a similar special rule indicating that income from a sale entered into before the eti effective date should qualify for eti exclusions rather than fsc benefits on the contrary the eti exclusion legislative_history adopts an entered into formulation of the eti effective date consistent with the general transaction-based effective date of the fsc provisions as demonstrated above if congress wanted to grant eti benefits with respect to sales entered into before the eti effective date congress knew how to do so congress could have written a taxable year-based effective date for poc method taxpayers but it chose not to e transaction and contract are separate and distinct concepts taxpayer claims that the service’s position incorrectly treats transaction and contract as synonymous taxpayer’s claim is unwarranted we agree that transaction and contract have separate and distinct meanings at least in the context of the eti act see sec_5 eti act any transaction in the ordinary course of trade_or_business involving a fsc which occurs after date pursuant to a binding contract emphasis added our differentiation between transactions and contracts is illustrated by our analysis of contractx described above contractx gave rise to two sales as determined under the facts and circumstances taxpayer entered into the original sale before the eti effective date and entered into the second sale after the eti effective date therefore income from the original sale does not qualify for an eti exclusion but income from the second sale could qualify for eti exclusion treatment assuming all other eti exclusion requirements are satisfied our reading of the eti act clearly distinguishes between contracts and the sales to which such contracts give rise in summary we find taxpayer’s arguments unpersuasive and consider the better reading of sec_5 of the eti act to be consistent with the service position postn-150683-04 described herein accordingly we conclude that income from taxpayer’s sales entered into before date - including income from long-term sales entered into before date that is taken into account under the poc method after date - does not qualify for the eti exclusion thus in the case of a long-term_contract that taxpayer entered into before date income from a sale entered into pursuant to such contract may qualify for the eti exclusion only if taxpayer entered into the sale after date as in the case of the second sale pursuant to contractx this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call the branch at ---------------------if you have any further questions
